Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on July 15, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent Application 2018/0324642) in view of Babaei et al. (US Patent Application 2018/0368107) in further in view of Wang et al. (US Patent Application Publication 2019/0215685). 
Regarding claim 1 Yu et al. discloses a method comprising: receiving, by a first wireless device from an evolved NodeB (eNB), configuration information associated with a packet duplication transmission between wireless devices (see fig. 6, section 625 (activation message) and 655(condition), see [0185] The base station 605 may transmit an activation message 625 to the UE 610 based on determining the activation parameter satisfies the threshold.  
determining, a data packet to be transmitted to a second wireless device (see [0189] the UE 610 may activate the duplication of packets based on receiving the activation message 625.  Activating the duplication of packets may include causing a PDCP entity of the UE 610 to enter a duplication mode or by altering a duplication status of a PDCP entity already in a duplication mode.);  
duplicating, based on the data packet associated with the packet reliability parameter, the data packet to a plurality of data duplicates( see[0198] At block 685, the UE 610-a may activate the duplication of packets based on determining that the activation parameter satisfies the threshold.  )  ;  
mapping the plurality of data duplicates onto different logical channels in a media access control (MAC) layer( see [0146-147] the wireless communication system may include additional data and/or additional signaling to enable the MAC layer to handle the plurality of RLC entities 320, 325.  to ensure frequency diversity of duplicated packets, the transmitting device may transmit the duplicated packets on different component carriers.  For example, the transmitting device may transmit the original packet on a first component carrier and may transmit the duplicated packet on a second component carrier different from the first component carrier.  In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.;)  and 
Yu et al. fail to specifically point out wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter, and wherein the packet reliability parameter is used to determine, by the first wireless device, the activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values as claimed.
However Babaei et al. teaches wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter, and wherein the packet reliability parameter is used to determine, by the first wireless device, the activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values( see [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG). a wireless device may receive one or more messages comprising configuration parameters. , the configuration parameters may comprise parameters for a plurality of logical channels. the configuration parameters may indicate whether PDCP duplication is configured and/or activated/started for a first radio bearer. In an example, a MAC entity in the wireless device may consider the mapping of the first logical channel to the one or more first cells/carriers and the second logical channel to the one or more second cells/carriers in response to performing a logical channel prioritization procedure. In an example, the MAC entity in the wireless device may trigger a buffer status report (BSR) in response to configuration and/or activation of PDCP duplication of one or more radio bearers for the wireless device. The wireless device uses the configuration parameters to determine if activating or starting is indicated.  )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).
Yu et al. in view of Babaei et al. fail to specifically point out transmitting, by the first wireless device and via a direct communication to the second wireless device, the plurality of data duplicates mapped onto different logical channels as claimed.
However Wang et al. teaches transmitting, by the first wireless device and via a direct communication to the second wireless device, the plurality of data duplicates mapped onto different logical channels ( see fig. 12, see [0109-110] Tx UE 1210 may send the activation/deactivation command to the Rx UE 1220. To be specific, the activation/deactivation command may be delivered through RRC signaling or MAC CE or PDCP control PDU. It may contain a bitmap or list, each bit or entry indicates the PC5 RB which data duplication/data split should be activated or deactivated. Alternatively, for a given PC5 RB that supports the data duplication/data split, the activation/deactivation command may indicate which logical channels (LCHID) and or carriers (carrier index) should be activated or deactivated.)  
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. in view of Babaei et al. invention with Wang et al.  Invention because Wang et al. provides systems and methods for configuring, activating, and deactivating PC5 CA  ( eV2X services, PC5 Carrier Aggregation (CA)) for the purpose of data split or data duplication (see Wang et al. [0031-32]).
 Regarding Claims 2 and 13 Yu et al. in view of Babaei et al. in further in view of Wang et al.  discloses everything as applied above (see claims 1 and 12). 
configuring, by the first wireless device and based on a message from the eNB, a plurality of carriers for the first wireless device;  and receiving, from the eNB, information indicating a transmission resource pool for a direct communication between wireless devices, wherein the transmitting the plurality of data duplicates comprises: transmitting, via a first carrier associated with a first logical channel, a first duplicate of the plurality of data duplicates;  and transmitting, via a second carrier associated with a second logical channel, a second duplicate of the plurality of data duplicates.(see [0146]  In carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340.  In some examples, the protocol stack 305 may include any number of RLC entities (e.g., two, three, four five, six).  In carrier aggregation, the protocol stack 305 may include a single MAC entity that services more than one RLC entity.  As such, the wireless communication system may include additional data and/or additional signaling to enable the MAC layer to handle the plurality of RLC entities 320, 325.)
 Regarding Claims 3 and 14 Yu et al. in view of Babaei et al. in further in view of Wang et al.  discloses everything as applied above (see claims 2 and 13). 
wherein the configuration information further comprises information indicating one or more frequency bands in which a packet duplication is allowed( see [0147] In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.  Such a mapping may ensure that the duplicated packets are transmitted using different radio frequency spectrum bands.). 
 Regarding Claims 4 and 15 Yu et al. in view of Babaei et al. in further in view of Wang et al. discloses everything as applied above (see claims 3 and 14). 
determining, based on the information indicating one or more frequency bands in which a packet duplication is allowed, the first carrier and the second carrier( see [0147] In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.  Such a mapping may ensure that the duplicated packets are transmitted using different radio frequency spectrum bands). 
 Regarding Claims 5 and 16 Yu et al. in view of Babaei et al. in further in view of Wang et al.  discloses everything as applied above (see claims 1 and 12). 
wherein the configuration information further comprises information indicating one or more serving cells for which a packet duplication is allowed( see [0128] wireless communications system 100 may support operation on multiple cells or carriers, a feature which may be referred to as carrier aggregation (CA) or multi-carrier operation. See also [0145] Packet duplication may be implemented in conjunction with carrier aggregation or dual connectivity.  The specific procedures of packet duplication may be different based on whether carrier aggregation or dual connectivity is being used to communicate the duplicate packets.)  . 
 Regarding Claims 6 and 17 Yu et al. in view of Babaei et al. in further in view of Wang et al.  discloses everything as applied above (see claims 5 and 16). 
determining, based on the information indicating one or more serving cells for which a packet duplication is allowed, serving cells to transmit the plurality of data duplicates mapped onto different logical channels (see[0145-146] In FIG. 3A illustrates a protocol stack 305 used for packet duplication in carrier aggregation.  FIG. 3B illustrates a protocol stack 310 used for packet duplication in dual connectivity. In carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340.  ) 
 Regarding Claims 7 and 18 Yu et al. in view of Babaei et al. in further in view of Wang et al.  discloses everything as applied above (see claims 1 and 12). 
wherein the plurality of data duplicates comprise a plurality of duplicated Packet Data Convergence Protocol (PDCP) packet data units.( see[0145] FIGS. 3A and 3B illustrate examples of protocol stacks 305, 310 that support packet duplication at a PDCP entity in accordance with various aspects of the present disclosure.  In some examples, the protocol stacks 305, 310 may implement aspects of wireless communication system 100.  Packet duplication may be implemented in conjunction with carrier aggregation or dual connectivity.  )
 Regarding Claims 8 and 19 Yu et al. in view of Babaei et al. in further in view of Wang et al. discloses everything as applied above (see claims 7 and 18). 
sending, from a PDCP entity and to different Radio Link Control (RLC) entities, the plurality of duplicated PDCP packet data units, wherein the different RLC entities are associated with the different logical channels in the MAC layer (see [0146] in carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340.)
 Regarding Claim 9 Yu et al. in view of Babaei et al. in further in view of Wang et al. discloses everything as applied above (see claim 1). 
wherein the plurality of data duplicates are associated with a same sequence number(see [0235] At block 840, the transmitting device 805 may synchronize the sequence number spaces for transmissions made during a duplication mode and/or while packets are actively being duplicated.  To synchronize the sequence numbers, the transmitting device 805 may perform a number of procedures.  The transmitting device 805 may determine, using its RRC entity or its PDCP entity, the current state variables of the default RLC entity.). 
 Regarding Claim 10 Yu et al. in view of Babaei et al. in further in view of Wang et al. discloses everything as applied above (see claim 1).
wherein the value selected from the plurality of configured values is one of a range of integer values see[0198] At block 685, the UE 610-a may activate the duplication of packets based on determining that the activation parameter satisfies the threshold. See also [0193]  At block 660, the UE 610-a may measure an activation parameter.  At block 665, the UE 610-a may determine whether the activation parameter satisfies the activation threshold.  See also [0279] Parameter manager 1330 may determine that a dynamic duplication parameter satisfies an activation threshold and receive a message that indicates the dynamic duplication parameter and the activation threshold, where determining that the dynamic duplication parameter satisfies the activation threshold is based on the message.  In some cases, the dynamic duplication parameter includes, a packet loss rate associated with the first RLC entity, a packet loss rate associated with the second RLC entity, a data rate associated with the first RLC entity, a data rate associated with the second RLC entity, a channel quality indicator associated with the first RLC entity, a channel quality indicator associated with the second RLC entity, an application packet type, a transport block size associated with the first RLC entity, a transport block size associated with the second RLC entity, or combinations thereof) . 
 Regarding Claims 11 and 20 Yu et al. in view of Babaei et al. in further in view of Wang et al.   discloses everything as applied above (see claims 1 and 12). 
Yu et al. fail to specifically point out  wherein each of the different logical channels is associated with one or more logical channel groups, and the one or more logical channel groups is associated with the packet reliability parameter as claimed.
Babaei et al. teaches wherein each of the different logical channels is associated with one or more logical channel groups, and the one or more logical channel groups is associated with the packet reliability parameter ( see [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG). a wireless device may receive one or more messages comprising configuration parameters. , the configuration parameters may comprise parameters for a plurality of logical channels. the configuration parameters may indicate whether PDCP duplication is configured and/or activated/started for a first radio bearer. In an example, a MAC entity in the wireless device may consider the mapping of the first logical channel to the one or more first cells/carriers and the second logical channel to the one or more second cells/carriers in response to performing a logical channel prioritization procedure. In an example, the MAC entity in the wireless device may trigger a buffer status report (BSR) in response to configuration and/or activation of PDCP duplication of one or more radio bearers for the wireless device. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).
Regarding claim 12 Yu et al. discloses a method comprising: receiving, by a first wireless device from an evolved NodeB (eNB), configuration information associated a packet duplication transmission between wireless devices, (see fig. 6, section 625 (activation message ) and 655( condition),see [0185] The base station 605 may transmit an activation message 625 to the UE 610 based on determining the activation parameter satisfies the threshold. )
determining, based on the different logical channels, the plurality of data duplicates, wherein the plurality of data duplicates are associated with a same sequence number( see [0235] At block 840, the transmitting device 805 may synchronize the sequence number spaces for transmissions made during a duplication mode and/or while packets are actively being duplicated.  To synchronize the sequence numbers, the transmitting device 805 may perform a number of procedures.  The transmitting device 805 may determine, using its RRC entity or its PDCP entity, the current state variables of the default RLC entity.)  
storing, based on the same sequence number, one of the plurality of data duplicates( see [0017] instructions for transmitting packets stored in a buffer of the second RLC entity until the buffer may be empty based at least in part on deactivating the second RLC entity. );  and 
discarding, after the storing, remaining data duplicates of the plurality of data duplicates( see [0018] instructions for discarding packets stored in a buffer of the second RLC entity based at least in part on deactivating the second RLC entity.). 
Yu et al. fail to specifically point out  wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter , and wherein the packet reliability parameter is used to determine, by the first wireless device, activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values; as claimed.
However Babaei et al. teaches wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter , and wherein the packet reliability parameter is used to determine, by the first wireless device, activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values ( see [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG). a wireless device may receive one or more messages comprising configuration parameters. , the configuration parameters may comprise parameters for a plurality of logical channels. the configuration parameters may indicate whether PDCP duplication is configured and/or activated/started for a first radio bearer. In an example, a MAC entity in the wireless device may consider the mapping of the first logical channel to the one or more first cells/carriers and the second logical channel to the one or more second cells/carriers in response to performing a logical channel prioritization procedure. In an example, the MAC entity in the wireless device may trigger a buffer status report (BSR) in response to configuration and/or activation of PDCP duplication of one or more radio bearers for the wireless device.  The wireless device uses the configuration parameters to determine if activating or starting is indicated.  )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).
Yu et al. in view of Babaei et al. fail to specifically point out receiving, via a direct communication from a second wireless device, a plurality of data duplicates mapped onto different logical channels as claimed.
However Wang et al. teaches receiving, via a direct communication from a second wireless device, a plurality of data duplicates mapped onto different logical channels ( see fig. 12, see [0109-110] Tx UE 1210 may send the activation/deactivation command to the Rx UE 1220. To be specific, the activation/deactivation command may be delivered through RRC signaling or MAC CE or PDCP control PDU. It may contain a bitmap or list, each bit or entry indicates the PC5 RB which data duplication/data split should be activated or deactivated. Alternatively, for a given PC5 RB that supports the data duplication/data split, the activation/deactivation command may indicate which logical channels (LCHID) and or carriers (carrier index) should be activated or deactivated.)  
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. in view of Babaei et al. invention with Wang et al.  Invention because Wang et al. provides systems and methods for configuring, activating, and deactivating PC5 CA  ( eV2X services, PC5 Carrier Aggregation (CA)) for the purpose of data split or data duplication (see Wang et al. [0031-32]).
Regarding Claim 21 Yu et al. in view of Babaei et al.  discloses everything as applied above (see claim 1). 
determining, by the first wireless device and based on one or more frequency bands for duplicated packet transmission, one or more resources for duplicate packet transmission( see [0147] In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.  Such a mapping may ensure that the duplicated packets are transmitted using different radio frequency spectrum bands.)
wherein the configuration information indicates the one or more frequency bands for duplicated packet transmission( see[0147] In some examples, RRC signaling may be used to map RLC entities 320, 325 to their respective component carriers 335, 340.  Such signaling may include data that indicates an identifier for each RLC entity and data that indicates the list of available component carriers. )
Babaei et al.  teaches determining, by the first wireless device and based on one or more frequency bands for duplicated packet transmission, one or more resources for duplicate packet transmission, wherein the configuration information indicates the one or more frequency bands for duplicated packet transmission (see [0139] The transmitted signal in slot 206 may be described by one or several resource grids of a plurality of subcarriers and a plurality of OFDM symbols.  Resource blocks may be used to describe the mapping of certain physical channels to resource elements.  Other pre-defined groupings of physical resource elements may be implemented in the system depending on the radio technology.  For example, 24 subcarriers may be grouped as a radio block for a duration of 5 msec. see also [0191] PDCP duplication may be used in NR.  In an example, packet duplication may be in lowers layers, e.g., MAC.  In an example, DC may use a plurality of (e.g., two) MAC entities.  In an example, the MAC entities and/or the schedulers in MAC entities may be coordinated.)

Response to Arguments

4.	Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive in full. 
In the remarks on pg. 4-7 Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks on pg. 8-9 of the appeal, the applicant contends that Yu et al. in view of Babaei et al. does not teach or suggest “wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter, and wherein the packet reliability parameter is used to determine, by the first wireless device, the activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values.”
Examiner respectfully disagrees Babaei et al.  teaches in [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG), a wireless device may receive one or more messages comprising configuration parameters , the configuration parameters ( reads on packet reliability parameter) may comprise parameters for a plurality of logical channels. The configuration parameters ( reads on packet reliability parameter) may indicate whether PDCP duplication is configured and/or activated/started for a first radio bearer. In an example, a MAC entity in the wireless device may consider the mapping of the first logical channel to the one or more first cells/carriers and the second logical channel to the one or more second cells/carriers in response to performing a logical channel prioritization procedure ( reads on value selected from a plurality of configured values). In an example, the MAC entity in the wireless device may trigger a buffer status report (BSR) in response to configuration and/or activation of PDCP duplication of one or more radio bearers for the wireless device. The wireless device uses the configuration parameters to determine if activating or starting is indicated. Therefore, claim limitations as written are not patentable distinct.

In the remarks on pg. 9-11 of the appeal, the applicant contends “One of ordinary skill in the art would understand that both Yu’s base station and Yu’s UE do not activate the duplication of packets at the same time. See /d. For at least these reasons, Yu’s FIG. 6A embodiment Yu’s FIG. 6B embodiment are incompatible embodiments. At least because the rejection dissects claim | feature in an improper piecemeal fashion and relies on Yu’s incompatible embodiments for the dissected claim features, the rejection is improper.”

Examiner respectfully disagrees. Both Yu et al. and Babaei et al.  are analogues as both teachings are directed to packet duplication in a wireless communication system. In addition, it is respectfully submitted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                           November 16, 2022


/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478